Citation Nr: 0325171	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, post-traumatic stress 
disorder, and dysthymic disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On November 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Federal Records must either be 
obtained, or we need  a statement from 
the Records Custodian that they do not 
exist:  Contact the National Personnel 
Records Center (NPRC), and request: 

(a).  Service personnel records which 
reflect the veteran's dates of service, 
unit assignments, awards and decorations, 
and judicial punishments, if any; 

(b).  Service medical records for the 
veteran, in particular, any records of 
psychiatric, mental hygiene, social work, 
or family services referral, assessment, 
or treatment during the period of July 
1973 to July 1976, and request that NPRC 
search for any separately-filed records 
of inpatient or hospital treatment. 

(c).  If the veteran had any judicial 
punishments or there is any indication of 
any infraction of military codes, ask 
NPRC to obtain complete records of 
judicial proceedings or punishment.  


(d).  Ask NPRC to specifically state 
whether any records have been located 
which have not been released to VA.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  Inform the veteran that VA in unable 
to get records from Tri-City Hospital 
District and Tri-City Medical Center in 
Oceanside, California.  Inform her that 
we made 2 attempts at the address she 
provided, but have received no response 
to date.  Inform her that unless she is 
able to submit these records, her claim 
will be processed without them, and her 
claim may be negatively impacted as a 
result.   

3.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran: a fellow 
servicemember named "Bill Coons" was 
killed in a car accident on Christmas 
Eve; a sailor committed suicide by 
hanging himself in the barracks, date 
unknown; the veteran observed the bodies 
of two F-14 jet pilots who had crashed, 
date of incident not known, but veteran 
recalls that Lt. Cmdr. "Balsalmo" was 
aware of the incident.  
Please update the stressor descriptions 
if the veteran provides more specific 
date information or additional stressor 
descriptions in response to the 
development request in paragraph #1 
above.  

4.  Also, Provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment (and her 201 file).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





